The opinion of the Court was delivered by
Manning, J. •
The plaintiff Pharr held a mortgage upon the Bedell plantation in St. Mary owned by tbe defendants, and was also a privileged creditor for supplies furnished and advances made in 1880 to enable tlie owners to work it.
Calder tbe intervenor was a creditor of the same parties, and held as collateral a recorded judgment against two of the owners of tbe plantation. In December, 1880, Calder bad execution issued upon this judgment, and the sheriff seized a portion of the sugar and molasses then in the sugarhouse. Shortly thereafter the sheriff, under an agreement between the seizing creditor and tbe defendants, tbe seized debtors, shipped 35 hhds. of sugar and 50 bbls. molasses to New Orleans, to be sold for the benefit of the parties.
The shipment was made on Pharr’s line of steamboats plying the Teche, and connecting with the Morgan Railway, which took the steamer’s freight from Morgan City to New Orleans. A through bill of lading was given the sheriff by tbe clerk of the steamer for the *941transportation of the goods froni the point of shipment to New Orleans. This bill was transferred to Calder.
. When the steamer reached Morgan City the sugar and molasses were landed on the Railway wharf at the usual place where the Railway took in the steamer's freight, and instead of being forwarded was detained three or four days by Pharr. He had learned that the sugar was from the Bedell plantation and determined to seize it. Hutchinson of the Railway telegraphed him from New Orleans to let it come forward lest liability for damages be incurred, but it did not go forward and was finally seized by Pharr under a sequestration issued in this suit upon his privileged claims. Calder bonded it, having intervened to protect his interest.
The question is thus presented: can a common carrier s.eize goods while in transit, for which he has given a bill of lading, to satisfy a debt due himself, not for charges of transportation but wholly outside of the shipment, and due not by the shipper but by the parties from whom the shipper derived the goods.
Common carriers are held to the strictest responsibility. Public policy required it in the beginning of commerce, and as trade developed and commerce increased, experience demonstrated the wisdom of the rules already formed and judicial construction added to them, and completed a system wdiieli all courts concur in enforcing.
The carrier is likened to the depositary and cannot withhold the goods on the pretence of a debt due him by the shipper, and a fortiori he is forbidden to adopt the pretence of putting them in the custody of the law to be there held to satisfy a debt due him wholly unconnected with the shipment, and not due by the shipper but by other parties.
Irresistible force unless from the King’s enemies has been said not to relieve the carrier when’ he has been robbed of the goods, and this because otherwise he might undo all who have dealings with him by combining with thieves, and promoting the robbery in such clandestine way as to be undiscoverable. Story on Bailments, § 490. The same principle of public policy must restrain a carrier from seizing goods which have been placed in his custody, and for the safe carriage and delivery whereof he has contracted with a shipper, for it would not be difficult for him by collusion with others who sought to enforce claims upon the goods to hamper and impede the transit of them, and thus defeat the object and purpose of the shipper, and destroy confidence and trust in a business which contributes equally to public convenience and to private gain.
*942Tlie carrier is in some sort a public officer, invested with power, burdened by duty, and held to responsibility. He cannot by his own act prevent himself from doing his duty. He cannot place an obstacle in the way of performing his contract, and then plead that obstacle as an excuse for non-performance of it. If sued upon the bill of lading, he could not plead 1ns own seizure of the goods, while in transit, to satisfy a debt not due him as carrier, but individually, as a bar to recovery.
The case is as strong for Pharr as it could well be for any earlier. He had a privilege individually on this sugar for supplies furnished in making it. The sugar was being removed under his ejms, and the law gave him process to retain it. But he cannot make his duties as carrier secondary or subservient to his individual interests. The highest demands of public policy require that we shall enforce his duty as carrier to be detriment of rights which he could have enforced if he had not been a carrier.
It is therefore ordered and decreed that the judgment of the lower court maintaining the plaintiff’s writ of sequestration, and recognising his privilege upon the produce sequestered, is avoided and reversed, as also that part of the judgment which orders the restitution of the produce or the payment of the proceeds of its sale by the intervenor to the plaintiff. And it is further ordered and decreed that the intervenor John Calder have and recover of the plaintiff John N. Pharr his costs in both Courts, and that in other respects the judgment below be and remain undisturbed.